Title: From Thomas Jefferson to Antonio Giannini, with a List of Seeds Wanted, 5 February 1786
From: Jefferson, Thomas
To: Giannini, Antonio




Sir
Paris Feb. 5. 1786.

I some time ago forwarded to you a letter from your father which I hope you received safe. It will now be in my power to forward letters between you very certainly, so that you may write as often as you please, putting your letters under cover to me and sending them to the care of Doctor Currie in Richmond. I wrote to Mr. Lewis soon after I arrived in France to get you to graft me a good number of the fine white, red, and yellow plumb peaches from Balyal’s, taking the grafts from the old trees remaining at  Balyal’s to plant these in the room of all those which die in my orchard, and in the room of all such as are found to bear indifferent peaches. I hope this has been done and if not, that you will do it the first season. I depend also that you will fill up my apple orchard on the North side of the mountain with the kinds of trees I directed, and winding the rows on a level round the hill as was begun before I came away: and always as soon as any fruit tree dies, replant another of the same kind in it’s place; except the peach trees which are always to be replaced with grafted ones from Balyal’s. I hope my trees of every kind are taken good care of, and also the grass grounds, and that they go on sowing grass seed where I directed. How does my vineyard come on? Have there been grapes enough to make a trial of wine? If there should be, I should be glad to receive here a few bottles of the wine. I trust much to you for the replacing my trees which die, and extending them, and that George takes care of them thro’ the year so that nothing may hurt them.
I send you inclosed a list of seeds which I wish you to gather for me. They are intended for friends here whom I very much desire to oblige, and I write to you yourself for them that I may be sure to get them. Do not let time nor trouble prevent your getting them, I pray you, but go yourself in quest of them at the proper season. I depend much on your skill and care in packing them so that they may neither get too dry, nor yet too moist. I believe that the nuts and acorns had better be packed in sand. Besides the seeds &c. send me a leaf or two of every article. The way to do this will be to make a little book of paper of about 30 leaves, a little larger than the largest leaf you are to send. Then put one or two leaves of the plants between every two leaves of the book, writing the name of the plant in the page of the book where it is placed. Do not put leaves of different kinds in the same page. Wrap up the book very well that they may not drop out. Send all these things to Doctor Currie who will forward them to me. And write me at the same time in Italian a full account of what you send. I shall be glad also if you will write me a very full state of the condition in which my trees, grasses and other matters of that kind are. But put these things into a separate letter from that in which you give me an account of what you send. There are some of these things which you might send me immediately, such as persimmons, locusts, walnuts, Cedar, Pride of china, laurel, Umbrella, acorns, of the last year, by which means they would arrive  in time to plant the ensuing fall. Besides this I would have you send the same things again in the fall when you send the others. If you are at a loss to know any of these plants, I think Mrs. Lewis will be very able to tell you how to know them. As to the time which you may employ in doing this business now and whenever I send you the like commissions hereafter, Mr. Lewis I am sure will satisfy you, either in the same way you were always paid by me, or in any other more agreeable to you. But do not let any difficulties of this kind prevent your doing this business, but rely on me that you shall be satisfied, as I rely on you that you will not let me be disappointed in receiving them, which would be a great mortification to me. I hope on my return, which will not be very distant, I shall find that you and George have kept up my plans well in my absence. Tell him and my other servants that I have their welfare much at heart: I have left them under the protection of so good a man, Mr. Lewis, that my mind is tolerably quiet. James is well. He has forgot how to speak English, and has not learnt to speak French. I wish you well sincerely, and am, Sir, your humble servant,

Th: Jefferson



Enclosure
A list of seeds which Anthony Giannini is desired to send me

Wild honeysuckle, a jill of the seed.
Haw tree, both black and red, a jill of each.
Persimmon, a pint of the seeds.
Honey locust, a pint of the seeds.
Common locust, two pints of the seeds.
Blackwalnuts, half a bushel.
White walnuts, a gallon. This is the kind which grows along the river side from the Secretary’s ford down to the old mill. A gallon.


Hiccory nut
}
I am not certain whether these are of different kinds, or whether they are the same. A gallon of each if different.


Pignut


Scaly barks, a gallon.
Cedar, half a bushel.
Lilly of Canada. This is the lilly which George found for me in the woods near the stone spring. I think that before I left home we took up some roots and planted them in the flower borders near the house. Send all the seed you can get, and some roots.
Pride of China, a pint.
Swamp laurel, 20 cones. The nearest place where these are to be had is about the Byrd ordinary. Waggoner Phill knows the spot.
Umbrella, 20 cones.
Wild cherry, a jill of the stones.
Wild plumbs, a jill.
Poke, a jill.

Willow oak, half a bushel of acorns.
Ground oak, half a bushel of acorns. This grows in the barrens about Gaines’s. It is a bush not more than 4. feet high. George once got me a peck of the acorns, which I believe we planted in the park.
Sumach, 2 pints. If there are two kinds of Sumach, send of both.
  

Scarlet flowering maple.
}
I do not know the size of the seed of these trees; but send about the same proportion with those before directed, according to the size of the seed.


Maple with a leaf like an Ash.


Fringe tree.


Ash.


Green ivy, The broad leaved.


The narrow leaved.


Sweet gum


  

Poplar
}
I do not know the size of these seeds; but send a very great quantity.


Sassafras


The sweet potatoe. I mean that kind which the negroes tend so generally. The roots will not keep during the voiage. Therefore send a quantity of the seeds, which doubtless may be got as I remember it bears a quantity of blossoms.


